Citation Nr: 0821136	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected necrotizing fasciitis, left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned in March 2008.


FINDING OF FACT

The veteran's scars resulting from his service-connected 
necrotizing fasciitis are deep and cover an area exceeding 72 
square inches.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
necrotizing fasciitis, left lower extremity, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7801 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, during the March 2008 Board hearing, the 
veteran specifically limited his appeal to a 30 percent 
rating for his scar residuals of necrotizing fasciitis, left 
lower extremity.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In light of the Board's favorable determination granting of 
his claim to that extent, this decision constitutes a 
complete grant of the benefit sought.  Id.  As such, a 
discussion of VA's duties to notify and assist is not 
necessary.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's necrotizing fasciitis has been evaluated as 10 
percent disabling under Diagnostic Code 7801 for residual 
scarring on other than the head, face or neck.  Under 
Diagnostic Code 7801, a 10 percent rating is assigned if the 
affected area exceeds 6 sq. in. (39 sq. cm.).  A 20 percent 
evaluation will be assigned if the area exceeds 12 sq. in. 
(77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 
sq. cm.), a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 144 
sq. in. (929 sq. cm.).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25. 38 
C.F.R. § 4.118 Note 1 (2007).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 Note 2 
(2007).  

Medical treatment records, both VA and non-VA, show the 
veteran was treated for necrotizing fasciitis of the left 
lower extremity in June 2004 with several debridements, skin 
grafts and hyperbaric oxygen chamber treatments at a private 
hospital.  Once released from the private hospital, the 
veteran continued follow up treatment at VA.  The VA 
treatment records show the veteran's wound was healing but he 
continued to have problems with recurrent ulcers along the 
suture lines.  Those have generally healed, and the veteran 
testified at the Board hearing in March 2008 that he has had 
no further recurrences of ulcers or any further treatment for 
necrotizing fasciitis.  A review of the treatment records do 
not show the exact extent of the tissue loss or scarring n 
the left lower extremity due to the necrotizing fasciitis, 
except for it being described as significant (e.g., see an 
October 2007 VA Emergency Department note).  In addition, in 
September 2007, the veteran specifically requested that his 
scars be evaluated.  In a September 24, 2007, Orthopedic 
Clinic note, the doctor indicated that the area in question 
has greater than 25 square inches of tissue loss secondary to 
the debridement.  This treatment note, however, does not give 
the full measurements of the scarring.

The only medical evidence sufficient for rating purposes is 
the report from a VA scars examination conducted in March 
2007.  The examiner noted that the veteran had two separate 
incisions (fasciotomy) for necrotizing fasciitis.  The first 
is on the anterior surface of the left lower extremity.  It 
starts at medial mid thigh and extends to just below medial 
mid calf.  The maximum width of this scar is 8 inches and the 
maximum length is 12 inches.  The second scar is on the 
posterior surface of the left lower extremity.  It runs 
lateral and down the posterior leg and overlaps with the 
prior scar.  The maximum width of this scar is 3 inches and 
the maximum length is 8.5 inches.  The examiner noted that 
the scars overlap to give 11 inches total in width.  There 
was no limitation of motion of the left knee due to the 
scars.  There were no lesions noted around the scars, but 
there is loss of subcutaneous tissue of approximately 1/8 
inch.  The skin over the scars is tight and felt fibrotic.  
The examiner noted that there is definite loss of elasticity 
over the scars.  Furthermore, the scar is tender on palpation 
and adhered to the underlying tissue.  The examiner noted 
there was associated underlying soft tissue damage.

In evaluating the veteran's scars, therefore, the Board finds 
that they are classified as deep as there is associated 
underlying soft tissue damage.  Thus evaluation under 
Diagnostic Code 7801 is appropriate.  As the scars are within 
the same anatomical region, they are appropriately rated 
together.  In determining the area in square inches covered 
by the scars, the Board finds that the first scar on the 
anterior leg covers an area of 96 square inches (the product 
of 8 inches times 12 inches).  The second scar on the 
posterior leg covers an area of 25.5 square inches (the 
product of 3 inches times 8.5 inches).  Thus the total area 
covered by the scars is 121.5 square inches.  

In applying this to the rating criteria in Diagnostic Code 
7801, the Board finds that a 30 percent disability rating is 
warranted as the area covered is in excess of 72 square 
inches, which is the minimum area required to be entitled to 
a 30 percent disability rating.  A higher disability rating 
is not warranted, however, because the area covered is not at 
least 144 square inches.  Furthermore, the veteran testified 
at the March 2008 Board hearing that he would be satisfied 
with a 30 percent disability rating, which he argued the 
evidence warranted.  Thus, to that extent, the veteran's 
appeal is granted.


ORDER

Entitlement to a disability rating of 30 percent for scar 
residuals of necrotizing fasciitis, left lower extremity, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


